DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 29 November 2021, Claim(s) 1, 2, 5, 6, 8, 24 and 27 are amended and Claim(s) 3, 4, 16-23 and 25 are cancelled.  The currently pending claims are Claims 1, 2, 5-15, 24 and 26-28.  
	Based on applicants’ remarks and amendments (e.g. the specific configuration of the electrode and the concentration), the 102 rejections based on Sugamuma are withdrawn.  However, they are not found persuasive regarding Friend or Rinzler.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or p 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-7, 11, 14, 15, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friend.
	Claims 1 and 5-7: Friend discloses an electrode comprising a transparent substrate, a first electrode, a second electrode, a dielectric layer and a field polarization layer (claims 1-3, Figs 1a, 2a and 16a with accompanying text and pp 9, 18, 30).  Further, Friend discloses the first or second electrode being graphene or indium tin oxide (pp 5, claim 13).  Alternatively, it is noted that the disclosure of the second or first electrode being graphene or ITO meets the claimed field effect property since, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Friend discloses the gold or silver connectors, the external voltage features and the higher current density based on the application of the external voltage (pp 17, 18, 23 and Fig 2a, 3a, 9a, 9b and 10 with accompanying text) – thus meeting the claimed carrier concentration and sheet resistance limitations.
	Claims 2, 24 and 26-28: Friend discloses a positive charge field control (pp 17 and 18).
	Claim 11: Friend discloses the features of SiO2, ZnO and Al2O3 insulating layers – thus meeting the claimed protection layers (pp 5, 6, 9, 20-22).
	Claim 14: Friend discloses the graphene layer having a thickness less than 20 nm (pp 5).
	Claim 15: Friend discloses a glass transparent substrate (pp 9).
Claim(s) 1, 2, 5-8, 11, 14, 15 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinzler.
	Claims 1 and 5-7: Rinzler discloses a field effect transistor comprising a transparent substrate, the electrodes, a dielectric layer and a field polarization layer (abs, ¶34, Figs 1, 5, 7 and 10 with accompanying text).  Further, Rinzler discloses the first or second electrode being a nanomaterial such as carbon nanotubes or graphene (¶43 and 47).  Alternatively, it is noted that the disclosure of the second or first electrode being graphene meets the claimed field effect property since, if a prior art reference teaches 
	Claims 2, 24, and 26-28: Rinzler discloses a positive charge field control (¶21, Figs 1, 5, 7 and 10 with accompanying text).
	Claim 8: Rinzler discloses the doped nanomaterial (¶43, 47).
	Claims 11: Rinzler discloses the insulating layers and/or protecting layers (¶20, 21, 23 and 34).
	Claim 14: Rinzler discloses the graphene layer having a thickness less than 1-9 nm (¶45).
	Claim 15: Rinzler discloses the glass transparent substrate (¶28, Figs 1, 5, 7 and 10 with accompanying text).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friend or Rinzler as applied to the claims above, and further in view of Lee.
	The disclosure(s) of Friend or Rinzler are relied upon as set forth above.
.
Response to Arguments
Applicant’s arguments and amendments, see pp 7 and 8, filed 29 November 2021, with respect to Sugamuma have been fully considered and are persuasive.  The 102 rejection based on Sugamuma has been withdrawn. 
Applicant's arguments filed 29 November 2021 regarding the Friend or Rinzler reference have been fully considered but they are not persuasive.
Applicant argues that the cited references do not disclose the newly-added limitation of the carrier concentration increasing and the sheet resistance decreasing once the electrodes are connected (pp 8 and 9).
The examiner respectfully disagrees and notes that Friend discloses the gold or silver connectors, external voltage features and the higher current density based on the application of the external voltage (pp 17, 18, 23 and Fig 2a, 3a, 9a, 9b and 10 with accompanying text) – thus meeting the claimed carrier concentration and sheet resistance limitations. Similarly, Rinzler discloses the Pd connectors, the external voltage features and the current modulation at the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TRI V NGUYEN/Primary Examiner, Art Unit 1764